
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.27


RESTRICTED STOCK AWARD


Name: David Schaeffer   Cogent Communications Group, Inc. Grant Date: January 1,
2008   2004 Incentive Award Plan (the "Plan")

1.    Grant:    Effective as of the Grant Date specified above you have been
granted 360,000 (three hundred sixty thousand) shares of common stock $.001 par
value (the "Restricted Stock") of Cogent Communications Group, Inc. (the
"Company") subject to the vesting requirement described below.

2.    Vesting:    You will become vested in 10,000 shares of Restricted Stock on
January 1, 2009 and in an additional 10,000 shares on the first day of each
subsequent month such that you will be fully vested on December 1, 2011.
Notwithstanding the foregoing, you will be fully vested upon the termination of
your employment by reason of death or disability and upon a Change of Control
(even without termination of employment). Upon termination of employment other
than as provided above you will forfeit any unvested shares of Restricted Stock.

3.    Nontransferable:    The Restricted Stock or any interest or right therein
or part thereof may not be disposed of by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), until vested, and any attempted disposition prior
thereto shall be null and void and of no effect. The foregoing notwithstanding,
transfers of the Restricted Stock may be permitted for estate planning purposes
with the prior written consent of the Compensation Committee and subject in each
case to the provisions of the Plan and the same restrictions and forfeiture
provisions under this Agreement that the Restricted Stock had in your hands.

4.    Dividends/Voting:    You will be entitled to vote the shares of Restricted
Stock. However, you will only be entitled to receive any dividends that are paid
on shares of the Restricted Stock once they are vested. Any dividends paid on
unvested shares of Restricted Stock shall be held by the Company, without
interest thereon and paid to you at the time the shares of Restricted Stock on
which such dividends were paid vest.

5.    Certificates:    The Company shall cause the Restricted Stock to be issued
and a stock certificate or certificates representing the Restricted Stock to be
registered in your name or held in book entry form, but if a stock certificate
or certificates are issued, they shall be delivered to, and held in custody by
the Company until the shares of Restricted Stock vest. If issued, each such
certificate will bear such legends as the Company may determine.

6.    No Other Rights:    The grant of Restricted Stock under the Plan is a
one-time benefit and does not create any contractual or other right to receive
an award of Restricted Stock or benefits in lieu of Restricted Stock in the
future. Future awards of Restricted Stock, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of the
award, the number of shares and vesting provisions. The grant of Restricted
Stock under the Plan does not entitle you to any rights to remain employed with
the Company, nor does it constitute a contract of employment.

7.    Miscellaneous:    The shares of Restricted Stock are granted under and
governed by the terms and conditions of the Plan, as may be amended from time to
time. Defined terms used herein shall have the meaning set forth in the Plan,
unless otherwise defined herein.

 

Cogent Communications Group, Inc.        
 
 
 
 
January 1, 2008
 
 

--------------------------------------------------------------------------------

        by:   Robert N. Beury Jr.
Chief Legal Officer        

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.27



RESTRICTED STOCK AWARD
